Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The Amendment filed January 3rd, 2022 has been entered. Claims 1-14 remain pending in the application.	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleicher (DE-102014215808), using the attached original document and translation.
Regarding claim 1, Schleicher teaches:
A device for processing dough ([0008] – [0009]), comprising: 
at least one transporting conveyor having a transport surface ([0065]; Fig. 3, #11) for transporting a first dough sheet ([0065]; Fig. 3, #10); 
at least one feed line for feeding at least a second dough sheet onto the first dough sheet to form a multi-layered dough sheet ([0069]; Fig. 6, #16 and #19); and 
at least one incision maker with a pattern of protruding blades for cutting a pattern of incisions in one surface of the multi-layered dough sheet ([0065]; Figs. 3 and 6, #12, #13, and #14), wherein the protruding blades are movable with a directional component towards and from the direction of the transport surface ([0029], [0045], [0050], and [0065]), since the incision maker is a roller the blades are movable towards and from the direction of the transport surface by nature of how the roller functions; 
a cutting station for cutting the multi-layered dough sheet into dough pieces ([0053]); and 
a rolling station for rolling up the cut out dough pieces for rolling into croissants ([0014] and [0053]; Fig. 1).

Regarding claim 2, Schleicher teaches the limitations of claim 1, which claim 2 depends on. Schleicher further teaches:
comprising at least one pressing station for applying a force on the multi-layered dough sheet in the direction of the transport surface in order to make the layers of the multi-layered dough sheet adhere to each other ([0012] and [0036]).

Regarding claim 3, Schleicher teaches the limitations of claim 1, which claim 3 depends on. Schleicher further teaches:
wherein the at least one incision maker is a roller or a punch, positioned above the transporting conveyor ([0065]; Fig. 3, #12).

Regarding claim 4, Schleicher teaches the limitations of claim 3, which claim 4 depends on. Schleicher further teaches:
wherein the protruding blades are configured to touch the transport surface in an outmost position of the movement with the directional component toward the transport surface ([0029], [0045], [0050], and [0065]; Fig. 3, #13).

Regarding claim 11, Schleicher teaches the limitations of claim 1, which claim 11 depends on. Schleicher further teaches:
wherein the rolling station is followed by a bending station for bending the rolled up dough pieces and/or a pinching unit and/or a clamping unit for the ends of the croissants ([0053]).

Regarding claim 12, Schleicher teaches:
A method for making croissants ([0001] and [0014]), comprising: 
providing a first dough sheet with a conveyor having a transport surface for transporting the first dough sheet ([0065]); 
providing at least a second dough sheet with different characteristics including different colour onto the first dough sheet ([0009] and [0065]); 
making the at least two sheets of dough into a multi-layered dough sheet by laminating or putting them on top of each other ([0065]); 
cutting a pattern of incisions with a pattern of protruding blades in one surface of the multi- layered dough sheet and with a depth that is partly the depth of a total depth of the multi- layered dough piece, in particular the depth of the first dough sheet, wherein the protruding blades are moved with a directional component towards and from the direction of the transport surface ([0029], [0045], [0050], and [0065]), since the incision maker is a roller the blades are movable towards and from the direction of the transport surface by nature of how the roller functions; 
cutting the multi-layered dough provided with incisions into dough pieces ([0053]); and 
rolling up the cut out dough pieces with the incised surface on the outside ([0014] and [0053]).

Regarding claim 13, Schleicher teaches the limitations of claim 12, which claim 13 depends on. Schleicher further teaches:
followed by baking the rolled up dough pieces, enabling the incised outside surface of the dough piece to rise and thus creating a gap, showing the dough of another dough sheet underneath ([002], [0053], [0062] and [0064]; Figs. 1 and 2).

Regarding claim 14, Schleicher teaches the limitations of claim 12, which claim 14 depends on. Schleicher further teaches:
wherein the pattern of incisions in one surface are made in a lower surface of the first dough sheet ([0036]; Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (DE-102014215808) as applied to claim 3 above, and further in view of Rudorufu (JPS5215880), using the applicant provided original document and translation and the attached original document and translation.
Regarding claim 5, Schleicher (DE-102014215808) teaches the limitations of claim 3, which claim 5 depends on, but does not teach the roller or punch has at least a position where the protruding blades extend toward the transporting surface but with a distance remaining between the transport surface and the closest position of the protruding blade, however, Rudorufu, in a similar field of endeavor, an apparatus for making cut food products out of dough, teaches:
wherein the roller or punch has at least a position where the protruding blades extend toward the transporting surface but with a distance remaining between the transport surface and the closest position of the protruding blade in order not to cut through the entire multi-layered dough sheet and in particular not through all layers the multi-layered dough sheet comprises (Page 4, lines 8-11; Fig. 2, #44, #46, and #48). It is shown in the figure that the apparatus is capable of moving the roller up and down to change the distance from the transporting surface and thus change how deep the incisions are and how many layers are cut. This modification would be obvious to one of ordinary skill in the art as a routine example of making the part adjustable, in the absence of unexpected results.

In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 

The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (DE-102014215808) as applied to claim 1 above, and further in view of Ruhe (US-20060222749), using the attached original document and translation.
Regarding claim 6, Schleicher teaches the limitations of claim 1, which claim 6 depends on, but does not teach at least one incision maker roller being positioned under the transport surface, however, Ruhe, in a similar field of endeavor, a device for the manufacture of a dough based product, teaches:
wherein the at least one incision maker is a roller ([0039]; Fig. 2, #38) with the axis positioned under the transport surface ([0039]; Fig. 2, #24), and wherein the protruding blades extend beyond the transport surface, having at least one position to cut incisions through the first dough sheet ([0039] – [0040]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the incision maker roller of Schleicher to incorporate the teachings of Ruhe and have the roller be positioned under the transport surface. The purpose, as stated by Ruhe, being to cut the masa (or dough) sheet into the desired product shapes ([0039], lines 4-6).

Regarding claim 8, Schleicher in view of Ruhe teaches the limitations of claim 6, which claim 8 depends on. Ruhe further teaches:
comprising at least one retaining part, comprising at least one roller, spaced at a distance vertically above the at least one incision maker, wherein the protruding blades extend beyond the transport surface, at least as far as through the first dough sheet and less than the distance between the retaining part and the incision maker ([0039] – [0040]; Fig. 2, #24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (DE-102014215808) in view of Ruhe (US-20060222749), as applied to claim 6 above, and further in view of Rudorufu (JPS5215880), using the applicant provided original document and translation, and the attached original document and translation.
Regarding claim 7, Schleicher in view of Ruhe teaches the limitations of claim 6, which claim 7 depends on, but does not teach wherein the incision maker has an outermost mantle surface of which the highest point of the mantle in direction of the transport surface coincides with said transport surface, from where protruding blades extend in order not to cut through the entire multi-layered dough sheet and in particular not through all layers the multi- layered dough sheet comprises, however, Rudorufu, in a similar field of endeavor, an apparatus for making cut food products out of dough, teaches:
wherein the incision maker has an outermost mantle surface of which the highest point of the mantle in direction of the transport surface coincides with said transport surface, from where protruding blades extend in order not to cut through the entire multi-layered dough sheet and in particular not through all 

In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
	
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (DE-102014215808) in view of Ruhe (US-20060222749), as applied to claim 8 above, and further in view of Sollich (EP1588620), using the attached original documents and translations.
Regarding claim 9, Schleicher in view of Ruhe teaches the limitations of claim 8, which claim 9 depends on, but does not teach wherein the retaining part, comprising the at least one roller, is vertically movable to apply a force on the first dough sheet or the multi-layered dough sheet in the direction of the incision maker, however, Sollich, in a similar field of endeavor, a method of continuous production of an edible product, teaches:
wherein the retaining part, comprising the at least one roller ([0022]; Fig. 1, #23), is vertically movable to apply a force on the first dough sheet or the multi-layered dough sheet in the direction of the incision maker ([0022]; Fig. 1, #24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining roller of Schleicher in view of Ruhe to incorporate the teachings of Sollich and have it be vertically movable. The purpose, as stated by Sollich, being that the arrangement depends in some cases on the cross-sectional profile of the products to be produced ([0022], lines 339-340).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (DE-102014215808) as applied to claim 2 above, using the attached original document and translation.
Regarding claim 10, Schleicher teaches the limitations of claim 2, which claim 10 depends on. Schleicher further teaches:
wherein the incision maker and the cutting station are the same and/or wherein the pressing station and the cutting station are the same, either of these modifications would be obvious to one of ordinary skill in the art as a routine example of making multiple parts integral, in the absence of unexpected results.

In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214

. 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Schleicher (DE-102014215808) does not teach the incision roller in claims 1 and 12 because it cuts a pattern of incisions into just one of the sheets instead of one surface of the multi-layered dough sheet. However, cutting that pattern into the first sheet of the multi-layered dough sheet is the same as cutting into one surface of the multi-layered dough sheet, regardless of when the sheets are combined into one. There is nothing in the instant application or the art that shows why this teaching wouldn’t anticipated the incision maker and how it cuts a pattern into the sheet. Furthermore you end up with the same result without any differences using the incision maker from Schleicher. In order to make the argument persuasive, more information would need to be added to the claims about the incision maker and/or the incisions that it makes into the dough sheet and why it matters that it makes the incisions after the sheets are combined. As a result, the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748